324 S.W.3d 778 (2010)
STATE of Missouri, Respondent,
v.
Maurice PENNY, Appellant.
No. WD 71505.
Missouri Court of Appeals, Western District.
November 23, 2010. [PR> Appeal from the Circuit Court of Boone County, Missouri, Kevin M.J. Crane, Judge.
Kent Denzel, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Maurice Penny appeals his conviction of robbery in the first degree, section 569.020, RSMo 2000, in the Circuit Court of Boone County, in which he was sentenced to eighteen years imprisonment. In his sole point on appeal, Penny argues the trial court erred in failing to sua sponte instruct the jury to disregard the State's allegedly improper, though not objected to, closing argument. We affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 30.25(b).